DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-7, 9-16, and 20 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a pixel display component used in a display screen, comprising: a light-emitting unit and an anode, wherein: the anode comprises a first anode portion and a second anode portion arranged in a direction parallel to the display screen, the first anode portion comprises an indium tin oxide (ITO) material as a light-transmitting material, and the second anode portion comprises a mixed material or laminated material of the ITO material and a silver material as a non-light-transmitting material; and the light-emitting unit is arranged between a cathode and the anode, and the anode is arranged between a substrate of the display screen and the light-emitting unit.

Independent claim 9 is allowed since the claim recites a pixel display component used in a display screen, comprising: a light-emitting unit and an anode, wherein: the anode comprises a first anode portion and a second anode portion arranged in a direction parallel to the display screen, the first anode portion comprises a light- transmitting material, and the second anode portion comprises a non-light-transmitting material; and the light-emitting unit is arranged between a cathode and the anode, the cathode comprises a silver-magnesium mixed material, and the anode is arranged between a substrate of the display screen and the light-emitting unit.
Claim 10 is allowed as being dependent upon aforementioned independent claim 9.
Independent claim 14 is allowed since the claim recites a terminal, comprising: a display screen comprising a first screen display component; and an under-screen component arranged under the display screen, wherein the first screen display component comprises: a light-emitting unit and an anode, wherein: the anode comprises a first anode portion and a second anode portion arranged in a direction parallel to the display screen, the first anode portion comprises a light-transmitting material, and the second anode portion comprises a non-light-transmitting material; and the light-emitting unit is arranged between a cathode and the anode, and the anode is arranged between a substrate of the display screen and the light-emitting unit. wherein the first screen display component is arranged in a first screen region of the display screen, the first screen region corresponding to the under-screen component; wherein the light-emitting 
Claims 15-16 and 20 are allowed as being dependent upon aforementioned independent claim 14.
The closest prior art by Hsieh et al. (hereinafter Hsieh – US Doc. No. 20190206953) discloses a display wherein components are embedded beneath the display and wherein the display uses a first and second anode portions.  Hsieh does not disclose a pixel display component used in a display screen, comprising: a light-emitting unit and an anode, wherein: the anode comprises a first anode portion and a second anode portion arranged in a direction parallel to the display screen, the first anode portion comprises an indium tin oxide (ITO) material as a light-transmitting material, and the second anode portion comprises a mixed material or laminated material of the ITO material and a silver material as a non-light-transmitting material; and the light-emitting unit is arranged between a cathode and the anode, and the anode is arranged between a substrate of the display screen and the light-emitting unit.
Specifically the prior art teaches either having anodes of ITO and/or anodes of an ITO/AG mixture, but none of the prior art references teach a combination of ITO anodes 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Doc. No. 20200328256) discloses a display with multiple anode portions that are composed of ITO or ITO/Ag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694